CONSENT AND WAIVER AGREEMENT

This Consent and Waiver Agreement (this "Agreement"), entered into as of
December 7, 2012 (the "Effective Date"), is made by and among La Jolla
Pharmaceutical Company, a California corporation (the "Company"), and the
undersigned parties (each a "Holder" and collectively the "Holders").

WHEREAS

, the Company and Holders entered into a Securities Purchase Agreement dated as
of May 24, 2010 (the "Securities Purchase Agreement");



WHEREAS

, the Company and the Holders entered into a Consent and Amendment Agreement
dated as of March 29, 2011 (the "Consent and Amendment Agreement"), amending
certain of the rights and obligations of the parties arising under the
Securities Purchase Agreement;



WHEREAS

, the Company and the Holders entered into an Amendment Agreement dated as of
June 30, 2011 (the "First Amendment Agreement"), amending certain of the rights
and obligations of the parties arising under the Securities Purchase Agreement
and the certificate of designations under which the preferred stock held by the
Holders was designated and issued (the "Prior Certificate of Designations");



WHEREAS

, the Company and the Holders entered into an Amendment Agreement dated as of
August 24, 2011 (the "Second Amendment Agreement"), amending certain of the
rights and obligations of the parties arising under the Securities Purchase
Agreement and the Prior Certificate of Designations;



WHEREAS

, the Company and the Holders entered into a Consent and Amendment Agreement
dated as of January 19, 2012 (the "Third Amendment Agreement"), amending certain
of the rights and obligations of the parties arising under the Securities
Purchase Agreement, approving the entry into the Asset Purchase Agreement (as
defined in the Third Amendment Agreement) and approving the adoption of a "New
Certificate of Designations" (as defined in the Third Amendment Agreement);



WHEREAS

, subsequent to the closing of the transactions contemplated under the Asset
Purchase Agreement, the Company changed its corporate domicile from Delaware to
California, whereupon the Company filed Articles of Incorporation with the
California Secretary of State (the "Articles of Incorporation"), which
established the rights, preferences and privileges of the following series of
preferred stock: Series C-12 Convertible Preferred Stock (the "Series C-12
Preferred"), Series C-22 Convertible Preferred Stock (the "Series C-22 Preferred
Stock" and together with the Series C-12 Preferred Stock, the "Series C
Preferred Stock"), Series D-12 Convertible Preferred Stock (the "Series D-12
Preferred Stock") and Series D-22 Convertible Preferred Stock (the "Series D-22
Preferred Stock" and, together with the Series C Preferred Stock and the Series
D-12 Preferred Stock, the "Preferred Stock").



WHEREAS

, the Holders now wish to waive certain rights arising under the Articles of
Incorporation as set forth below; and



WHEREAS

, the undersigned Holders represent the required threshold to effect such a
waiver under the Articles of Incorporation.



NOW, THEREFORE

, in consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



1. Capitalized Terms

. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Third Amendment Agreement.



2. Representations and Warranties of the Holders

. Each of the Holders hereby represents and warrants to the Company that, with
respect solely to itself and not with respect to any other Holder, each Holder
has the requisite power and authority to enter into the Agreement, and if the
Holder is an entity, such Holder is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.



3. Waiver of Certain Rights

. The Holders, constituting the Requisite Holders under the Articles of
Incorporation, hereby consent to the following actions and hereby irrevocably
waive the following rights arising under the Articles of Incorporation:



(a) Pursuant to Article IV(d)(6)(E)(iii) of the Articles of Incorporation, the
right of the holders of the Series C-12 Preferred Stock under Article
IV(d)(6)(C) of the Articles of Incorporation to cause the Company to effect a
"12-Month Redemption" (as defined therein) are hereby irrevocably waived and
Article IV(d)(6)(C) shall hereafter be of no force or effect.

(b) The Holders hereby irrevocably waive the protections set forth in Articles
IV(d)(11)(I) and IV(d)(12) of the Articles of Incorporation and hereby consent
to any past and future corporate actions as the Company may deem appropriate
that may cause the Company's "Net Cash" (as defined therein) to fall below
$2,900,000. As a result of the execution and delivery of this Agreement, and by
virtue of the consent and waiver in this Section 3(b), the Holders hereby
acknowledge and agree that the provisions of Articles IV(d)(11)(I) and IV(d)(12)
shall hereafter be of no force or effect.

4. Entire Agreement; Amendment

. This Agreement contains the entire understanding and agreement of the parties
with respect to the matters covered hereby and, except as specifically set forth
herein, neither the Company nor any Holder make any representation, warranty,
covenant or undertaking with respect to such matters, and they supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein. No provision of this Agreement may be waived or amended
on behalf of all Holders other than by a written instrument signed by the
Company and the Requisite Holders. In addition to the foregoing, no provision of
this Agreement may be amended to increase the financial obligations of any
Holder under this Agreement other than by a written instrument signed by such
Holder. Nothing provided in this Section 4 shall limit an individual Holder's
right to waive or amend any provision of this Agreement on its own behalf. The
Holders acknowledge that any waiver effected in accordance with this Section 4
shall be binding upon each Holder (and their permitted assigns) and the Company,
including, without limitation, a waiver that has an adverse effect on any or all
Holders.



5. Notices

. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be delivered in
the manner and to the attention of the parties as set forth in the Third
Amendment Agreement.



6. Waivers

. No waiver by any party of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any other provision, condition or requirement hereof,
nor shall any delay or omission of any party to exercise any right hereunder in
any manner impair the exercise of any such right accruing to it thereafter.



7. Headings

. The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.



 

8. Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and assigns.



9. Governing Law

. To the fullest extent permitted by law, this Agreement shall be governed by
and construed in accordance with the internal laws of the State of California,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.



10. Counterparts

. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.



11. Disclosure of Transaction

. The Company shall file with the SEC a Current Report on Form 8-K describing
the material terms of the transactions contemplated hereby and thereby, with the
filing of the Form 8-K to be made no later than 8:00 a.m. (Eastern Time) on the
first Business Day following the date of this Agreement. The Company will
provide representatives from Tang Capital Partners, LP and Boxer Capital, LLC
with the opportunity to review and approve the press release and Form 8-K prior
to issuance and filing, respectively, which approval will not be unreasonably
withheld.



 

12. Severability

. The provisions of this Agreement are severable and, in the event that any
court of competent jurisdiction shall determine that any one or more of the
provisions or part of the provisions contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.



13. Further Assurances

. From and after the date of this Agreement, upon the request of the Holders or
the Company, the Company and each Holder shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

LA JOLLA PHARMACEUTICAL COMPANY

 

By: /s/ George Tidmarsh____

Name: George Tidmarsh, M.D., Ph.D.

Title: President and Chief Executive

Officer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 

[HOLDER SIGNATURE PAGES TO CONSENT AND WAIVER AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder: Tang Capital Partners, L.P.

Signature of Authorized Signatory of Holder:

/s/ Kevin Tang



Name of Authorized Signatory: Kevin Tang

Title of Authorized Signatory: Managing Director

Email Address of Holder: kevin@tangcapital.com

Fax Number of Holder: 858 200 3837

Address for Notice of Holder:

4747 Executive Drive, Suite 510

San Diego, CA 92121

 

 

 

[HOLDER SIGNATURE PAGES TO CONSENT AND WAIVER AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder: The Haeyoung and Kevin Tang Foundation, Inc.

Signature of Authorized Signatory of Holder:

/s/ Kevin Tang



Name of Authorized Signatory: Kevin Tang

Title of Authorized Signatory: President

Email Address of Holder: kevin@tangcapital.com

Fax Number of Holder: 858 200 3837

Address for Notice of Holder:

4747 Executive Drive, Suite 510

San Diego, CA 92121

 

[HOLDER SIGNATURE PAGES TO CONSENT AND WAIVER AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder: Boxer Capital, LLC

Signature of Authorized Signatory of Holder

: /s/ Chris Fuglesang



Name of Authorized Signatory: Chris Fuglesang

Title of Authorized Signatory: Member

Email Address of Holder: cfuglesang@tavistock.com

Fax Number of Holder: 858 400 3101

Address for Notice of Holder:

440 Stevens Ave., Suite 100

Solana Beach, CA 92075

 

 

 

[HOLDER SIGNATURE PAGES TO CONSENT AND WAIVER AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder: MVA Investors, LLC

Signature of Authorized Signatory of Holder:

/s/ Chris Fuglesang



Name of Authorized Signatory: Chris Fuglesang

Title of Authorized Signatory: President

Email Address of Holder: cfuglesang@tavistock.com

Fax Number of Holder: 858 400 3101

Address for Notice of Holder:

440 Stevens Ave, Suite 100

Solana Beach, CA 92075

 



[HOLDER SIGNATURE PAGES TO CONSENT AND WAIVER AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Consent and Waiver
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder: RTW Investments, LLC

Signature of Authorized Signatory of Holder:

/s/ Roderick Wong



Name of Authorized Signatory: Roderick Wong

Title of Authorized Signatory: Managing Member

Email Address of Holder: rwong@rtwfunds.com

Fax Number of Holder: 646 597 6998

Address for Notice of Holder:

1350 Avenue of the Americas, 28th Floor

New York, NY 10019

